DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 22, 2021 has been entered.  Claims 1-12 are pending in the application.  Applicant’s arguments have overcome the 35 U.S.C. 112(b) rejection regarding the term “identical.”  Applicant’s amendments over overcome the 35 U.S.C. 101 rejection of claim 3 as previously encompassing a human organism.  However, Applicant’s amendments have resulted in new 35 U.S.C. 112(b) rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Re. Claims 1 and 12: Claims 1 and 12 recite a “bag-shaped pressing cuff group.”  The term “bag” is understood to have the following definition: “A container made of flexible material with an opening at the top, used for carrying things” (Oxford dictionaries, https://www.lexico.com/en/definition/bag).  Since a cuff group implies multiple cuffs, it is unclear how multiple entities can comprise a single bag-shaped form.  It is therefore unclear what entity in the claim(s) are bag-shaped, whether it is the cuff group or the individual cuffs which make up the group.
Re. Claim 4: Claim 4 is dependent upon claim 1, which only recites a pressing cuff group, without further information regarding the number of cuffs in the cuff group.  Claim 4 recites fifth and sixth pressing cuffs without an earlier recitation of first, second, third, or fourth pressing cuffs.  It is unclear how claim 4 modifies the pressing cuff group of claim 1; it is furthermore unclear how many cuffs are required by the claim.  
Re. Claim 5:  Similarly, claim 5 is dependent upon claim 1, which only recites an instance of a single cuff group.  Claim 5 recites seventh and eighth cuffs without an earlier recitation of previous six pressing cuffs. Therefore, claim 5 is rejected similarly to claim 4, wherein it is unclear how claim 5 modifies the pressing cuff group of claim 1, and it is unclear how many cuffs are required by the claim. Adjusting the dependencies of the claims would fix the issue for claims 4 and 5 (e.g. make claim 4 dependent upon claim 3 and claim 5 dependent upon claim 4).
Re. Claim 11: Claim 11 depends upon claim 3, which is an embodiment of the invention possessing four pressing cuffs.  However, claim 11 also recites a ninth pressing cuff without reciting fifth, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Matsumura et al. (US 20100076328 A1) (hereinafter – Matsumura) 
Kobayashi et al. (U.S. 9,072,436 B2) (hereinafter – Kobayashi)
Ukawa et al. (US 20120253209 A1— cited by applicant) (hereinafter – Ukawa).
Re. Claims 1 and 12: Matsumura teaches a pulse wave measurement device comprising:
a belt to be worn so as to be wound around a measurement target site (Fig. 23: belt 180);
first and second pulse wave sensors that are mounted on the belt to be spaced from each other with respect to a width direction of the belt, and that detect pulse waves of an artery passing through the measurement target site (Figs. 23: first and second electrode portions 20 and 30 mounted on belt 180; Fig. 13: alternative view of electrode portion 20A mounted on belt 180).
Matsumura teaches the use of a single bag shaped pressing cuff mounted on the belt (Fig. 13: air bag 191) capable of changing pressing forces of first and second pulse wave sensors against the measurement target site and to press the measurement target site.  Therefore, Matsumura does not teach a “pressing cuff group” in its broadest reasonable interpretation since the term “group” implies multiple pressing cuff elements.

It would have been obvious to one having skill in the art before the effective filing date to have modified the singular air bag of Matsumura with the plurality of air bags taught by Kobayashi, the motivation being that Kobayashi teaches that such a configuration allows for 1) an increased accuracy of pulse wave measurement and extraction of a useful index for determining arterial sclerosis (Col. 8, lines 12-26), and 2) reduction of overall device volume, lighter weight, and lower cost of the device due to using three compact air bags and control of connections therebetween (Col. 8, lines 27-61).
Matsumura in view of Kobayashi do not teach a central processing unit configured to 
acquire first and second pulse wave signals which are time-sequentially output by the first and second pulse wave sensors respectively, and 
compare waveforms of the first and second pulse wave signals, and
variably set the pressing forces by the pressing cuff group such that the waveforms of the first and second pulse wave signals compared by the central processing unit are identical to each other. 
Ukawa teaches a method of determining venous pressure (Fig. 6), comprising:
obtaining first and second pulse wave signals which are time-sequentially output by the first and second pulse wave sensors respectively (Fig. 6: S602: measure first and second pulse waves; Paragraph 0049: acquiring a time difference between first and second waveforms), and
compare waveforms of the first and second pulse wave signals (Fig. 6: S603-604: comparison of correlation between first and second pulse waves; Examiner notes that this is functionally equivalent to comparing the two waveforms), and 
variably set the pressing forces by the pressing cuff group such that the waveforms of the first and second pulse wave signals compared by the central processing unit are identical to each other (Fig. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura in view of Kobayashi to include the method of determining venous pressure of Ukawa, including adjusting the pressure of a pressing member until the correlation coefficient between two pulse wave sensors exceeds a threshold value, acquiring a time difference between the first and second pulse wave signal, and adjusting the pressing force exerted on the first and second pulse wave sensor using individual (i.e. separated) pressing cuffs (evident in the combination of Matsumura in view of Kobayashi), the motivation being that doing so would allow the device of Matsumura in view of Kobayashi to estimate venous blood pressure, increasing the functionality of the device, and would simply constitute combining prior art elements according to known methods to yield predictable results.
Claim 12 recites a method using the same structural elements recited in claim 1 to measure pulse wave at a measurement site. Therefore, the above cited sections of Matsumura in view of Kobayashi, as modified by Ukawa, disclose a method comprising the steps recited in claim 12. 
Re. Claim 2: Matsumura in view of Kobayashi teach a first pressing cuff group including bag-shaped first and second pressing cuffs (Kobayashi: Fig. 2: any one of bags 13A-13C).  Matsumura also teaches a pulse wave sensor to be pressed by a cuff (Paragraph 0097; Figs. 11-13: electrode unit 10A pressed via air bag 191).  Further modification of Matsumura in view of Kobayashi by Ukawa includes controlling applied pressure of first and second cuff groups (Ukawa: 20a, 20b) until a degree of similarity via correlation threshold is reached (Fig. 2: S203, 204).  Therefore, the combination of Matsumura, Kobayashi, and Ukawa teach a pulse measurement device wherein the pressing cuff group includes bag-shaped first and second pressing cuffs that are separated from each other so that the first and second pressing cuffs correspond to the first and second pulse wave sensors respectively, and the central 
Re. Claim 6: Matsumura, Kobayashi, and Ukawa teach the invention according to claim 1.  Ukawa teaches that the correlation (i.e. level of identicalness) is calculated using the difference in the waveforms of the first and second pulse wave signals (paragraph 0049). This would inherently include amplitudes of first and second pulse wave signals. Thus, Matsumura in view of Ukawa teaches the pulse wave measurement device according to claim 6, wherein the pulse wave sensor pressing force setting unit determines whether the waveforms of the first and second pulse wave signals are identical to each other based on amplitudes of the first and second pulse wave signals.
Re. Claim 7: Matsumura, Kobayashi, and Ukawa teach the invention according to claim 1.  Similar to the rejection of claim 6, the correlation of Ukawa is calculated using the difference in the first and second pulse wave signals (Paragraph 0049). As a result, the correlation calculation (i.e. level of identicalness) of Ukawa would inherently depend on the upstroke times of the first and second pulse wave signals. Thus, Matsumura, Kobayashi, and Ukawa teach the pulse wave measurement device according to claim 7, wherein the pulse wave sensor pressing force setting unit determines whether the waveforms of the first and second pulse wave signals are identical to each other based on upstroke times of the first and second pulse wave signals.  
Re. Claim 8: Matsumura, Kobayashi, and Ukawa teach the invention according to claim 1.  Ukawa teaches determining the correlation (i.e. level of identicalness) based on a cross-correlation coefficient (Paragraph 0049). Therefore, Matsumura, Kobayashi, and Ukawa teach the pulse wave measurement device according to claim 8, wherein the pulse wave sensor pressing force setting unit determines whether the waveforms of the first and second pulse wave signals are identical to each .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Matsumura et al. (US 20100076328 A1) (hereinafter – Matsumura) 
Kobayashi et al. (U.S. 9,072,436 B2) (hereinafter – Kobayashi)
Ukawa et al. (US 20120253209 A1— cited by applicant) (hereinafter – Ukawa)
Bezemer (WO 2016/097271 A2) (hereinafter – Bezemer).
Re. Claim 3: Matsumura, Kobayashi, and Ukawa teach the invention according to claim 2.  Matsumura further teaches: 
the first and second pulse wave sensors each include paired detection electrodes configured to detect voltages of the measurement target site respectively (Figs. 18-20, 22, 23: first and second electrode portions 20 and 30; Paragraph 0063: detection of voltages of an artery), and 
the pulse wave measurement device further comprises:
paired current electrodes that are mounted on the belt to be spaced from each other such that the first and second pulse wave sensors are sandwiched between the paired current electrodes with respect to the width direction of the belt, and that are configured to supply a current to the measurement site (Fig. 18-20, 22, 23: current application electrodes 20A, 30A mounted on belt 181 spaced such that first and second voltage measurement electrodes 20B and 30B are sandwiched between 20A, 30A with respect to the width direction, i.e., the longitudinal direction of wrist).
However, Matsumura, Kobayashi, and Ukawa fail to teach third and fourth pressing cuffs that are separated from each other in connection with the paired current electrodes respectively; and a current electrode pressing force setting unit that acquires first and second pulse wave signals which are time-sequentially output as voltage signals by the first and second pulse wave sensors respectively, and 
Bezemer teaches a method for adjusting the contact pressure between a physiological parameter sensor and a subject using an actuator until the measured signal meets a quality metric (page 2, lines 30-35 and page 3, lines 1-6).  Bezemer further indicates that such an actuator may also comprise a component that can be inflated (such as a balloon, bag or cuff) (Page 14, lines 20-24).  The method may include determining if the signal meets the quality metric by determining a signal to noise ratio (SNR) for the signal, and determining if the SNR is above a threshold value (page 4, lines 5-8).  
It would have been have obvious to one of ordinary skill in the before the effective filing date of the claimed invention to have modified Matsumura, Kobayashi, and Ukawa to include a third and fourth pressing cuff that are paired with the current electrodes, respectively, and have a current electrode pressing force setting unit that acquires voltage signals from the first and second pulse wave signals and variability sets the pressing force by the third and force pressing member such that the S/N of the first and second pulse wave signals are above a threshold value, as taught by Bezemer. Doing so would ensure that optimal contact pressure is applied to the current electrodes, and reduce the amount of noise in the signal.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Matsumura et al. (US 20100076328 A1) (hereinafter – Matsumura) 
Kobayashi et al. (U.S. 9,072,436 B2) (hereinafter – Kobayashi)
Ukawa et al. (US 20120253209 A1— cited by applicant) (hereinafter – Ukawa)
Yamashita et al. (U.S. 7,780,605 B2) (hereinafter – Yamashita).
Re. Claim 4: Matsumura, Kobayashi, and Ukawa teach the invention according to claim 1, but do not teach the invention:

and bag-shaped fifth and sixth pressing cuffs that press outer portions of the solid respectively,
the outer portions being located, with respect to the width direction of the belt, closer to end portions of the solid than a portion of the solid facing the first and second pulse wave sensors.
Yamashita teaches analogous art in the technology of blood pressure monitoring (Abstract).  Yamashita further teaches:
a pressing cuff group includes a solid arranged across the first and second pulse wave sensors with respect to the width direction of the belt (Fig. 9: curler 10), and
bag-shaped fifth and sixth pressing cuffs that press outer portions of the solid respectively (Fig. 9: air bags 8A-8C),
the outer portions being located, with respect to the width direction of the belt, closer to end portions of the solid than a portion of the solid facing the first and second pulse wave sensors (Fig. 12: air bags 8 pressing closer to end portions of curler than area occupied by air bladder which controls detection of pulse waves).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura, Kobayashi, and Ukawa to incorporate a solid across the first and second pulse wave sensors and additional pressing cuffs that press outer portions of the solid, as taught by Yamashita, such that pulse wave sensor pressing force setting unit variably sets pressing forces by the additional pressing cuffs such that the waveforms of the first and second pulse wave signals compared by the waveform comparing unit are identical to each other.  Incorporating the solid and additional pressing cuffs which press the solid, as in Yamashita, would allow the device of Matsumura, Kobayashi, and Ukawa to better adjust the pressing force on the pulse wave sensors such 
Furthermore, in an embodiment of Matsumura (Figure 25), Matsumura teaches calculating the blood pressure based on the pressure of the air in a pressing member using the oscillometric method (Matsumura, Paragraphs 0152, 0158).  Accordingly, incorporating the solid and plurality of pressing cuffs as taught by Yamashita would allow for varying compression behaviors to be exerted in the width direction of the cuff, which would allow the cuff to fit uniformly against tapered body shapes to enhance measurement accuracy (Col. 4, lines 35-55).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Matsumura et al. (US 20100076328 A1) (hereinafter – Matsumura) 
Kobayashi et al. (U.S. 9,072,436 B2) (hereinafter – Kobayashi)
Ukawa et al. (US 20120253209 A1— cited by applicant) (hereinafter – Ukawa)
Braintree Analytics LLC (WO 2016040253 A1) (hereinafter – Braintree).
Re. Claim 9: Matsumura, Kobayashi, and Ukawa teach the invention according to claim 1.  In addition, Ukawa teaches acquiring a time difference between the first and second pulse wave signals as a pulse transit time in order to correct for the phase difference between waves when calculating the correlation (Paragraph 0049).  Thus, Matsumura. Kobayashi, and Ukawa teach a measurement processing unit that acquires a time difference between the first and second pulse wave signals as a pulse transit time under pressing forces set by the central processing unit such that the waveforms of the first and second pulse wave signals are identical to each other.
However, Matsumura, Kobayashi, and Ukawa do not teach the central processing unit further configured to: calculate a blood pressure based on the pulse transit time acquired by the central 
Braintree teaches a device for measuring blood pressure (Figure 5) comprising: first (58) and second (56) pulse wave sensors that are mounted on a wrist worn band (70) in a state of being spaced apart from each other in a width direction (Paragraph 0091), and detect pulse waves at portions of an artery (74) passing through a measurement site (72; Paragraph 0090); and a main body (52; shown in detail in Figure 7) comprising a blood pressure calculation part that calculates blood pressure based on pulse transit time obtained from outputs from the first and second pulse wave sensors (Paragraph 0090). Although Braintree does not explicitly recite the use of a corresponding equation used to determine the blood pressure, “calculating” a blood pressure from a pulse transit time would necessitate the use of an equation relating the pulse transit time and the blood pressure. Therefore, Braintree teaches a calculating a blood pressure based on the pulse transit time using a predetermined corresponding equation between the pulse transit time and the blood pressure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura, Kobayashi, and Ukawa to incorporate the additional teachings of Braintree and include calculating a blood pressure based on the pulse transit time using a predetermined corresponding equation between the pulse transit time and the blood pressure. Doing so would allow the device of Matsumura to calculate the blood pressure using the pulse transit time, increasing the functionality of Matsumura, Kobayashi, and Ukawa, and would simply constitute combining prior art elements according to known methods to yield predictable results.
Re. Claim 10: Matsumura, Kobayashi, and Ukawa teach the invention according to claim 2.  In addition, Matsumura, Kobayashi, Ukawa, and Braintree teach a central processing unit that: acquires a time difference between the first and second pulse wave signals as a pulse transit time under pressing forces set by the central processing unit such that the waveforms of the first and second pulse wave 
Furthermore, Matsumura teaches the pressing members being fluid bags (as shown in Figure 23: element 191; paragraph 0094), and that a pressure control unit (Figure 23, element 132 and 184) supplies the fluid bag (191) with air and controls a pressure of the air in the bag (paragraph 0099).  In an embodiment of the invention (Figure 25), Matsumura teaches the central processing unit (138) is further configured to calculate the blood pressure based on the pressure of the air in the fluid bag using the oscillometric method (paragraph 0152 and 0158). Matsumura further teaches the processing associated with pulse wave measurements being on a main body CPU (130) that controls the entire pulse wave measurement device (Matsumura paragraph 0072).
Braintree further teaches Braintree (Figure 5) teaches a main body (52) integrally attached to the belt (54), and contains all the processors needed to operate the device and calculate the blood pressure (paragraph 0090 and 0095).  Therefore, Braintree teaches a body comprising hardware for operating a pulse wave detection device being attached integrally with a belt.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Matsumura et al. (US 20100076328 A1) (hereinafter – Matsumura) 
Kobayashi et al. (U.S. 9,072,436 B2) (hereinafter – Kobayashi)
Ukawa et al. (US 20120253209 A1— cited by applicant) (hereinafter – Ukawa)
Bezemer (WO 2016/097271 A2) (hereinafter – Bezemer)
Braintree Analytics LLC (WO 2016040253 A1) (hereinafter – Braintree).
Re. Claim 11: Matsumura, Kobayashi, and Ukawa teach the invention according to claim 3.  Furthermore, Matsumura in view of Kobayashi teaches the pressing cuff group being fluid bags (as 
However, Matsumura, Kobayashi, Ukawa, and Bezemer do not teach a ninth cuff separate from the pressing cuffs that performs the oscillometric blood pressure measurement method of Matsumura.  In addition, Matsumura, Kobayashi, Ukawa, and Bezemer also do not teach a first blood pressure calculation unit that calculates a blood pressure based on the pulse transit time acquired by the measurement processing unit by using a predetermined correspondence equation between the pulse transit time and the blood pressure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura, Kobayashi, Ukawa, and Bezemer to have a separate fluid bag (i.e. ninth pressing cuff) interposed between the belt and the pressing members that performs the oscillometric blood pressure method taught by Matsumura.  Doing so would simply constitute a duplication of parts (i.e. duplication of a fluid bag) to have a fluid bag separate from the pressing members to perform the function of oscillometric blood pressure measurement taught by Matsumura (see MPEP 2144.04).

Braintree teaches a device for measuring blood pressure (Figure 5) comprising: first (58) and second (56) pulse wave sensors that are mounted on a wrist worn band (70) in a state of being spaced apart from each other in a width direction (paragraph 0091), and detect pulse waves at portions of an artery (74) passing through a measurement site (72; paragraph 0090); and a main body (52; shown in detail in Figure 7) comprising a blood pressure calculation part that calculates blood pressure based on pulse transit time obtained from outputs from the first and second pulse wave sensors (paragraph 0090). Although Braintree does not explicitly recite the use of a corresponding equation used to determine the blood pressure, “calculating” a blood pressure from a pulse transit time would necessitate the use of an equation relating the pulse transit time and the blood pressure. Therefore, Braintree teaches a first blood pressure calculation unit that calculates a blood pressure based on the pulse transit time using a predetermined corresponding equation between the pulse transit time and the blood pressure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsumura, Kobayashi, Ukawa, and Bezemer to incorporate the additional teachings of Braintree and include a first blood pressure calculation unit that calculates a blood pressure based on the pulse transit time using a predetermined corresponding equation between the pulse transit time and the blood pressure. Doing so would allow the device of Matsumura, Kobayashi, Ukawa, and Bezemer to calculate the blood pressure using the pulse transit time, increasing the functionality of Matsumura in view of Ukawa and Bezemer, and would simply constitute combining prior art elements according to known methods to yield predictable results. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 5 is would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nishibayashi et al. (U.S. 2015/0025399A1) - Figs. 3, 4: shield members 42
Klaasen et al. (U.S. 2017/0340209 A1) (hereinafter – Klaasen) – Fig. 39: sensor array with individual actuators; Paragraph 0133: actuators may be fluid bags
Oka (U.S. 2002/0147401 A1) – Fig. 9: support member 66 urging pulse wave sensors 68 due to compression by inflatable cuff 52.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791